Citation Nr: 1124674	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-38 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an increased (compensable) rating for service-connected nicotine dependence.

2.  Entitlement to service connection for colon cancer as secondary to asbestos exposure and/or as proximately due to service-connected nicotine dependence (for a secondary service connection claim filed after June 9, 1998).



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from March 1958 to March 1964.  He had prior service with the U.S. Naval Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, in a written statement received in March 2011, the Veteran withdrew his authorization for representation by the Disabled American Veterans and elected to proceed pro se.

The issue of entitlement to service connection for colon cancer as secondary to asbestos exposure and/or as proximately due to service-connected nicotine dependence (for a secondary service connection claim filed after June 9, 1998) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected nicotine dependence does not result in any interference with occupational and social functioning or require continuous medication.

CONCLUSION OF LAW

The criteria for an increased (compensable) rating for service-connected nicotine dependence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, Diagnostic Code (DC) 9410 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The Veteran's service-connected nicotine dependence has been evaluated as noncompensable under the criteria of DC 9410, which evaluates an other and unspecified neurosis.  See 38 C.F.R. § 4.130.  Under DC 9410, a noncompensable rating is warranted for a mental condition which has been formally diagnosed but with symptoms not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, DC 9410.

A 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Applying the criteria to the facts of this case, the Board finds that the Veteran is not entitled to a compensable rating for nicotine dependence for any time during the appeal period.  In this respect, the credible lay and medical evidence shows that the Veteran's service-connected nicotine dependence does not result in any interference with occupational and social functioning (work) or require continuous medication.

In this respect, the uncontroverted lay evidence establishes that the Veteran quit smoking cigarettes on December 1987.  The Veteran quite "cold turkey" and has never smoked again.  He does not require the use of any medication to control his nicotine dependence.

The Veteran's private and VA clinical records contemporaneous in time to the appeal period do not reflect his treatment for any psychiatric symptoms at all.  Overall, the clinical records associated with the claims folder provide strong probative evidence against this claim by failing to reflect any evidence that the Veteran's nicotine dependence results in occupational and social interference or requires continuous medication.

The additional pertinent evidence includes an August 2007 VA Compensation and Pension (C&P) examination report.  At this time, the Veteran confirmed that he never returned to cigarette smoking after quitting in 1987.  He denied undergoing any mental health services, including counseling or medication.  He reported being able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine.  Mental status examination was unremarkable noting the Veteran's "total denial of emotional distress, including anxiety, depression, mood instability, psychosis or risk factors, including suicidal or homicidal ideations."  The VA examiner indicated that the Veteran did not have any significant problem behaviors, or noticeable psychological symptoms as it pertained to occupational and social functioning.  The examiner diagnosed nicotine abuse and dependence in remission (tolerance not withdrawal) and undifferentiated somatoform disorder.  

With respect to psychosocial and environmental problems (Axis IV), the examiner reported "NO FUNCTIONAL IMPAIRMENT."  With respect to Global Assessment of Functioning (Axis V), the examiner reported a score of 65.

Overall, the August 2007 VA C&P examination report provides overwhelming evidence against this claim, as it reflects both lay and medical evidence conclusively demonstrating that the Veteran's nicotine dependence does not result in occupational and social interference or require continuous medication.

The Board acknowledges that the VA examiner provided a GAF score of 65 and offered an additional diagnosis of undifferentiated somatoform disorder (which is not service-connected).  In general, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In this case, however, the lay and medical evidence is overwhelmingly clear and uncontradicted that the Veteran's nicotine dependence has been in complete remission since 1987 and results in no interference of industrial and social functioning.  In appealing this initial rating assigned, the Veteran has provided no specific argument in support of this claim or identified a single current psychiatric symptom attributable to this diagnosis.  See Notice of Disagreement received in August 2010; VA Form 9 received in November 2009.  Rather, it appears to the Board that he seeks compensable ratings for the physical disorders resulting from his nicotine dependence which are issues that must be separately adjudicated.

To the extent that he argues the presence of compensable psychiatric symptoms attributable to service-connected nicotine dependence, the Veteran's allegations are greatly outweighed by the findings from the August 2007 VA examiner who has greater expertise and training in evaluating the Veteran's overall mental status and psychiatric functioning attributable to service-connected nicotine dependence than the lay assertions regarding degree of disability alleged by the Veteran. 

The Board has also considered the extent of the effects of the Veteran's service-connected nicotine dependence has on his activities of work and daily living.  Although the Veteran has appealed this case, he has consistently denied any psychiatric interference with his social and industrial relations related to the service-connected nicotine dependence.  In the Board's opinion, all aspects of the Veteran's nicotine dependence disability at issue are encompassed in the schedular rating assigned.

As the assigned schedular evaluation is deemed adequate and less than the potentially maximum schedular evaluation, there is no basis for extraschedular referral in this case.  See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the Board finds that the credible lay and medical evidence establishes that the Veteran is not entitled to a compensable rating for nicotine dependence for any time during the appeal period.  As the preponderance of the evidence is against the claim, the doctrine of the benefit of doubt is not for application.  38 U.S.C.A. § 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A pre-adjudicatory March 2010 RO letter fully complied with the VCAA timing and content requirements.  In this respect, the Veteran was advised of the types of evidence and/or information necessary to substantiate a claim for an increased rating for nicotine dependence as well as the relative duties upon himself and VA in developing his claim.  Furthermore, he was advised of the criteria for establishing a disability rating and effective date of award.  

Thus, the Board finds that the Veteran has been provided the type of generic VCAA notice required particular to an increased rating claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has a duty to assist the Veteran in the development of this claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs, VA clinical records and private medical records which the Veteran has identified as relevant to this appeal.  There are no outstanding requests for VA to obtain any additional evidence that is relevant to the increased rating claim being decided on appeal.

The Board notes that the record contains conflicting information as to whether the Veteran was awarded disability benefits by the Social Security Administration (SSA) in 1997.  See VA Form 21-4138 received in January 2000; January 2003 SSA report of having no Title II or Title XVI data.  The issue on appeal concerns the current level of disability associated with nicotine dependence which has been in remission since 1997.  The Veteran himself has denied current psychiatric impairment.  On the unique facts of this case, the Board finds that no reasonable possibility exists that any SSA records related to a determination approximately 14 years ago, if existing at all, would be relevant to this particular claim at hand.  As such, VA has no further duty on this issue.  See Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010).

The Veteran was last afforded VA examination to evaluate the nature and severity of his nicotine dependence in August 2007.  This examination report contains all findings necessary to decide this claim.  The Board's review of the subsequent lay and medical evidence demonstrates no credible evidence which suggests the existence of any psychiatric impairment related to nicotine dependence whatsoever, let alone to the extent that a compensable rating may be warranted.  As such, the Board finds that an additional examination is not warranted. VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, the Veteran has not identified any additional existing and relevant evidence that is necessary for a fair adjudication of the nicotine dependence claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to an increased (compensable) rating for service-connected nicotine dependence is denied.


REMAND

The Veteran seeks service connection for colon cancer on two separate bases.  First, he alleges that colon cancer is proximately due to service-connected nicotine dependence.  See 38 C.F.R. § 3.310.  In support of this theory, the Veteran has submitted medical treatise materials suggesting a potential causal relationship between nicotine use and colon cancer.  This service connection theory, however, is precluded by law.

By way of explanation, the Board notes that service connection for nicotine dependence was granted by a Board decision in June 2008 as that claim had been filed prior to June 9, 1998.  The applicable statute and implementing regulations that applied to claims filed on or before June 9, 1998 were interpreted as allowing direct service connection for disease or disability resulting from tobacco use during service or, alternatively, for disability due to tobacco if attributable to nicotine dependence acquired in service.  VAOPGCPREC 2-93 (Jan. 13, 1993; VAOPGCPREC 19-97 (May 13, 1997).

Effective for claims filed after June 9, 1998, Congress passed a law prohibiting VA from granting service connection for a disability on the basis that it resulted from disease attributable to the use of tobacco products by a veteran during his or her service.  38 U.S.C.A. § 1103(a).  This law did not prohibit, however, establishing service connection for disease or disability otherwise shown to have been incurred or aggravated during active service under the general laws pertaining to establishing service connection, to include on a presumptive basis.  38 U.S.C.A. § 1103(b).

The implementing regulation, 38 C.F.R. § 3.300, states as follows:

§ 3.300 Claims based on the effects of tobacco products.

(a) For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.

(b) The provisions of paragraph (a) of this section do not prohibit service connection if:

   (1) The disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or

   (2) The disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or

   (3) Secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).

(c) For claims for secondary service connection received by VA after June 9, 1998, a disability that is proximately due to or the result of an injury or disease previously service-connected on the basis that it is attributable to the veteran's use of tobacco products during service will not be service-connected under § 3.310(a).

(emphasis added).

With respect to the colon cancer issue, the Veteran filed his original service connection application in October 2008.  Based upon the filing of this claim, the Board notes that the law is clear that VA compensation benefits cannot be awarded for colon cancer attributable to the Veteran's use of tobacco products during service even if service connection had previously been established for a tobacco-related disease or injury.  38 C.F.R. § 3.300(c).  See also Stoll v. Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 2005); Kane v. Principi, 17 Vet. App. 97 (2003).

In this regard, it is important for the Veteran to understand that a causal connection between the two disabilities, based on a review of the record, is at best, very unclear.  In any event, the Board finds that further medical opinion on the nicotine dependence theory of service connection is not warranted because, as a matter of law, this service connection theory is not legally viable.

Nonetheless, the Veteran has also argued that his colon cancer is attributable to his asbestos exposure during service.  See Veteran's statement dated October 2008.  In support of this theory, the Veteran has submitted a medical treatise article regarding a potential link between asbestos exposure and colon polyps, which are potential precursors to colon cancer.  The record also includes a June 2007 report from Dr. A.J.S., who opines that the Veteran's colon cancer is attributable to his postservice workplace asbestos exposure.

Unfortunately, the RO has not considered and developed the asbestos exposure service connection theory despite the fact that the Veteran's history of some asbestos exposure appears to have been conceded.  See February 2004 VA C&P examination request; March 2004 VA C&P examination report.  The June 2007 private medical opinion attributes the Veteran's colon cancer to workplace asbestos exposure, but does not exclude a contribution from the inservice asbestos exposure.  As such, the Board finds that medical opinion is necessary to decide this aspect of the claim.  See Reiber v. Brown, 7 Vet. App. 513 (1993) (claimant who provides evidence of a possible service-connected cause meets minimum standard of proof to warrant examination despite fact there might exist another nonservice-connected explanation as to the etiology).

The Board further notes that the Court has held that VA must analyze the a claim of entitlement to service connection for asbestos-related disease under the administrative protocols contained in VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  See McGinty v. Brown, Vet. App. 428 (1993).  See also Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988)

As the Board wishes to avoid any further basis for remand, the RO should furnish the Veteran appropriate notice for developing his asbestos-related claim as required  by 38 U.S.C.A. § 5103.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and VA's Adjudication Procedure Manual regarding the claim of entitlement to colon cancer as an asbestos-related disease.

2.  The RO should summarize (in a written report) the Veteran's history of asbestos exposure before, during, and after service based upon the entire evidentiary record, which includes:
  
a) traveling for 27 days aboard a troop transport ship where asbestos covered piping was visibly deteriorating;

b) sleeping in barracks with asbestos-covered pipes;

c) working for approximately 16 years in the railroad industry involving exposure to asbestos brake shoes and asbestos covered plumbing; and

d) any other credible report of asbestos exposure reported by the Veteran as a result of statements received after this remand.

3.  Upon completion of the above, the RO should forward the Veteran's claims folder to an appropriate examiner for opinion as to the probable etiology of the Veteran's colon cancer.  Following review of the asbestos exposure history as determined by the RO, the VA examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's inservice asbestos exposure when considered alone caused and/or aggravated colon cancer?  In responding to this question, the examiner should discuss the impact of the Veteran's postservice asbestos exposure and any other significant factors, such as his smoking history.

The examiner should provide a rationale for any opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should state why such an opinion would be speculative.

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


